internal_revenue_service number release date index number ---------------------------------- ------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-108574-11 date date re -------------------------------- legend ---------------------------------------------- --------------------- ---------------------------------------- decedent executor cpa cpa -------------------------- date date ------------------------- date -------------------------- -------------------- dear -------------- this letter responds to your authorized representative’s letter dated date requesting an extension of time under sec_301 of the procedure and administration regulations to make an alternate_valuation election under sec_2032 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent died on date cpa prepared decedent’s form_706 united_states estate and generation-skipping_transfer_tax return on date the executor executor of decedent’s estate estate timely filed the form_706 executor did not elect alternate_valuation under sec_2032 on the return after date executor was advised that the estate should have elected alternate_valuation under sec_2032 for the property included in the gross_estate executor retained cpa to prepare a supplemental form_706 for the estate on date executor filed the supplemental form_706 electing alternate_valuation under sec_2032 sec_2032 provides in part that the value of the gross_estate may be determined if the executor so elects by valuing all the property included in the gross_estate as follows plr-108574-11 in the case of property distributed sold exchanged or otherwise_disposed_of within months after the decedent's death such property shall be valued as of the date of distribution sale exchange or other_disposition in the case of property not distributed sold exchanged or otherwise_disposed_of within months after the decedent's death such property shall be valued as of the date months after the decedent's death sec_2032 provides that no election may be made under sec_2032 with respect to an estate unless such election will decrease the value of the gross_estate and the sum of the tax imposed under chapter and the tax imposed by chapter with respect to property includible in the decedent's gross_estate reduced by credits allowable against such taxes sec_2032 provides that an election under sec_2032 shall be made by the executor on the return of tax imposed by sec_2001 such election once made shall be irrevocable under sec_2032 no election may be made under sec_2032 if such return is filed more than year after the time prescribed by law including extensions for filing such return sec_20_2032-1 of the estate_tax regulations provides that a request for an extension of time to make the election pursuant to sec_301_9100-1 and sec_301_9100-3 will not be granted unless the estate_tax_return is filed no later than year after the due_date of the return including extensions sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government plr-108574-11 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently executor is granted an extension of time to date the date the supplemental form_706 was filed to make the alternate_valuation election under sec_2032 a copy of this letter should be forwarded to the cincinnati service_center at the following address internal_revenue_service cincinnati service_center -- stop cincinnati oh the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative passthroughs and special industries associate chief_counsel sincerely ______________________________ by lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
